Bell, J.
We are of opinion, that there is no error in the judgment of the court below. The petition stated all the facts upon which the liability of Burch depended. The facts in evidence showed very clearly, that Burch had been allowed a credit, in his settlement with Stevens, the drawer of the draft, for the amount of it; and also, interest from its date. Burch thereupon became liable to Hill, for the amount of the draft, in the same manner as if the money had been deposited with him, to be paid over to Hill. The draft was drawn payable at sight. The petition is not founded upon the draft, in the same manner as it would have been in the ordinary case of an accepted draft. It is true, that the petition alleges, that the facts amounted to an implied acceptance of the draft by Burch. But the facts are all set out in the petition, and we think the suit was properly maintained. The judgment of the court below is affirmed.
Judgment affirmed.